At a previous day of this term, we reversed the judgment of the county court and rendered judgment for the appellants.
By motion of appellee for rehearing, our attention is called to the fact that the appeal bond was not filed in time. We find that the judgment was rendered on December 2, 1910, and notice of appeal given same day. The bond was filed on January 6, 1911. The court adjourned December 9, 1910. Appellee has annexed to his motion certificates from the county clerk, showing that the term was authorized to last three weeks. The appellant is shown by the record to be a non-resident of the county. The above showing is unnecessary to support this motion to dismiss. If the term had been one which was authorized to continue more than 8 weeks, the appeal bond was not filed within 30 days from the notice of appeal. If a shorter term than 8 weeks, the bond was not filed within 20 days after adjournment. The matter is jurisdictional with this court. Sanger v. Burge, 44 S.W. 871; Railway v. Whatley, 99 Tex. 128,87 S.W. 819.
The former opinion and judgment are withdrawn, and an order will be entered, dismissing the appeal. *Page 245